Name: 2006/606/EC: Commission Decision of 6 September 2006 on a financial contribution from the Community towards the eradication of classical swine fever in Slovakia in 2005 (notified under document number C(2006) 3944)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  food technology;  Europe;  EU finance;  means of agricultural production;  economic policy
 Date Published: 2006-09-08; 2007-06-05

 8.9.2006 EN Official Journal of the European Union L 246/15 COMMISSION DECISION of 6 September 2006 on a financial contribution from the Community towards the eradication of classical swine fever in Slovakia in 2005 (notified under document number C(2006) 3944) (Only the Slovakian text is authentic) (2006/606/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3 and 4 thereof, Whereas: (1) With a view to helping to eradicate classical swine fever as rapidly as possible, the Community may contribute financially to eligible expenditure borne by the Member State, as provided for in Article 4(2) of Decision 90/424/EEC. (2) Payment of Community financial support towards emergency measures to combat classical swine fever is subject to the rules laid down in Commission Regulation (EC) No 349/2005 (2) of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC. (3) An outbreak of classical swine fever occurred in Slovakia in 2005. The emergence of this disease represents a serious risk to the Community's livestock population. (4) On 31 October 2005, the Slovak Republic presented a request for reimbursement of the totality of the expenditure incurred on its territory. (5) The Slovak authorities have fully complied with their technical and administrative obligations as set out in Article 3 of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (6) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and that the authorities provide all the necessary information within the set deadlines. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health. HAS ADOPTED THIS DECISION: Article 1 Granting of a financial contribution from the Community to the Slovak Republic 1. Slovakia may obtain a financial contribution from the Community towards the costs incurred in taking emergency measures to combat classical swine fever in 2005. 2. The financial contribution from the Community shall be 50 % of the expenditure eligible for Community funding. It shall be paid under the conditions provided for in Regulation (EC) No 349/2005. Article 2 Recipients This Decision is addressed to the Slovak Republic. Done at Brussels, 6 September 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Commission Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 55, 1.3.2005, p. 12.